Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered.

Status of Claims
This action is in reply to the amendments and remarks filed on 06/03/2022.
Claims 11-20 and 22-31 are pending.
Claims 11 and 17 have been amended.
Claims 30-31 have been added.

Response to Arguments
Applicant’s arguments, with respect to the claim objections, have been fully considered and are persuasive. Therefore, the objections set forth in the previous office action have been withdrawn.

Applicant’s arguments, with respect to the rejection(s) of claim(s) 11 and 17 under 35 U.S.C. 103, have been considered but they are not persuasive. More specifically, Applicant argues that no art of record teaches the amendment of claims 11 and 17 now stating “audiovisual content”, since Rubia does “not teach or suggest any extension of the method to audiovisual content”. The examiner respectfully disagrees. 
Applicant’s spec paragraphs 0005, 0048-0052 show the bundled content being “grouped sets of media” where an example is shown to be video/image frames and audio. Rubia, paragraphs 0076, 0083, 0112, and Figs. 3 and 12 teach “content is retrieved (receiving bundled…content)”, where the content can be “text, images, video (bundled audiovisual), audio, or any combination thereof (e.g. multimedia content) (bundled audiovisual)”. Further paragraphs 0007, 0010, 0087, 0166, 0175, 0224, 0241 and Figs. 10-11, 23 teach “the content is received” and classified. 
See 35 U.S.C 103 section for full mapping of claim limitations necessitated by applicant amendments.

Applicant’s arguments, with respect to claims 11 and 17 limitations stating “each content anchor of the plurality of content anchors comprising of a temporal segment and spatial coordinates of an image region”, have been considered but are moot because the arguments do not apply to the current combination of references being used in the current rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-12, 14-18, 20, 23, 25-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6, 8-14 of co-pending Application No. 15/859,578, hereinafter co-pending application ‘578, in view of Ariño de la Rubia (US Pub 20160162576) hereinafter Rubia. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they recite means or steps that are substantially the same and that would have been obvious to one of ordinary skill in the art.

Claim 11 of Instant Application
Claim 1 of 15/859,578
A non-transitory computer readable medium embodying computer executable instructions which when executed by a computer cause the computer to implement the method of:

receiving bundled audiovisual content; 

disaggregating the bundled content into items of content;

identifying a ratings jurisdiction and regime for the bundled content; 

accessing a knowledge base for a trained model according to the ratings jurisdiction and regime; 

extracting at least one semantic from at least one feature vector of each of the items of content;

classifying each of the items of content by applying classification rules of the trained model to at least one semantic of each of the items of content; 

aggregating the items of content into a bundle of classified content;

appending a classification signal to the bundle of classified content responsive to the classifications of the items of content; 

presenting the bundle of classified content to a user with a plurality of content anchors, each content anchor of the plurality of content anchors comprising of a temporal segment and spatial coordinates of an image region that provided the feature vector that caused the classification rules to produce the classification of one of the items of content;

receiving from the user a classification feedback of at least one of fragments of the bundled content that caused the classification rules to produce the classification of one of the items of content;

generating an updated trained model by updating the trained model responsive to the fragment of the content and the classification feedback;

applying the updated trained model, updated response to the fragment of the content and the classification feedback to a plurality of programs;

receiving a search request from the user, the search request causing a search of the plurality of programs for the classification signal; and 

returning, to the user, a listing of programs appended with the classification signal, wherein the plurality of programs are filtered to determine the listing of programs, using the search request for the classification signal.
A method comprising:




receiving bundled audiovisual content; 

disaggregating the bundled content into items of content;

identifying a ratings jurisdiction and regime for the bundled content; 

accessing a knowledge base for a trained model according to the ratings jurisdiction and regime; 

extracting at least one semantic from at least one feature vector of each of the items of content;

classifying each of the items of content by applying classification rules of the trained model to at least one semantic of each of the items of content;  

aggregating the items of content into a bundle of classified content; 

appending a classification signal to the bundle of classified content responsive to the classifications of the items of content; 

presenting the bundle of classified content to a user with a plurality of content anchors, each content anchor of the plurality of content anchors comprising of a temporal segment and spatial coordinates of an image region that provided the feature vector that caused the classification rules to produce the classification of one of the items of content; 

receiving from the user a classification feedback of at least one of fragments of the bundled content that caused the classification rules to produce the classification of one of the items of content;

generating an updated trained model by updating the trained model responsive to the fragment of the content and the classification feedback;

applying the updated trained model to a plurality of programs;



receiving a search request from the user, the search request causing a search of the plurality of programs for the classification signal; and 

returning, to the user, a listing of programs appended with the classification signal, wherein the plurality of programs are filtered to determine the listing of programs, using the search request for the classification signal.

Claim 12 of Instant Application
Claim 6 of 15/859,578
The non-transitory computer readable medium of Claim 11 wherein the method further comprises:
receiving classification ratings of content samples that include scenes and snippets of media; and
training the classification rules on the content samples and the classification ratings of the content samples.
The method of Claim 1, further comprising:


receiving classification ratings of content samples that includes scenes and snippets of media; and
training the classification rules of the trained model on semantics of the content samples and the classification ratings of the content samples.
Claim 14 of Instant Application
Claim 8 of 15/859,578
The non-transitory computer readable medium of Claim 12 wherein the method further comprises 
training the classification rules on feature vectors of the content samples.
The method of Claim 6 wherein 


training the classification rules includes training the classification rules on feature vectors.
Claim 15 of Instant Application
Claim 9 of 15/859,578
The non-transitory computer readable medium of Claim 11 wherein the knowledge base includes content samples.
The method of Claim 1 wherein the knowledge base includes content samples.

Claim 16 of Instant Application
Claim 10 of 15/859,578
The non-transitory computer readable medium of Claim 15 wherein the method further comprises 
extracting semantics from feature vectors from the bundled content and 
obtaining ratings, feature vectors, and semantics of the content samples, and training the classification rules of the trained model on the ratings, feature vectors, and semantics of the content samples.
The method of Claim 9 further comprising 


extracting semantics from feature vectors from the items of content;
obtaining ratings, feature vectors, and semantics of the content samples;
training the classification rules of the trained model on the ratings, feature vectors, and semantics of the content samples; and
testing the items of content against the trained model by applying the trained model to the semantics of the items of content.
Claim 23 of Instant Application
Claim 11 of 15/859,578
The non-transitory computer readable medium of claim 11 
wherein each of the feature vectors represents a respective one of the items of content by one or more features including frequency, timber, beats, spectrum, pixel intensity, color components, gradient magnitude, and gradient direction.
The method of Claim 1, 

wherein each of the feature vectors represents a respective one of the items of content by one or more features including frequency, timber, beats, spectrum, pixel intensity, color components, gradient magnitude, and gradient direction.

Claim 26 of Instant Application
Claim 12 of 15/859,578
The non-transitory computer readable medium of claim 11, 
wherein receiving, from the user, the classification feedback of at least one of the fragments of the bundled content that caused the classification rules to produce the classification of one of the items of content comprises: receiving an acceptance of a first classification of a respective first one of the fragments; and receiving a rejection of a second classification of a respective second one of the fragments, wherein the updating of the trained model is responsive to the classification feedback comprising the acceptance and the rejection of the classifications of the respective fragments of the content. 
The method of claim 1, 

wherein receiving, from the user, the classification feedback of at least one of the fragments of the bundled content that caused the classification rules to produce the classification of one of the items of content comprises: receiving an acceptance of a first classification of a respective first one of the fragments; and receiving a rejection of a second classification of a respective second one of the fragments, wherein the updating of the trained model is responsive to the classification feedback comprising the acceptance and the rejection of the classifications of the respective fragments of the content. 
Claim 27 of Instant Application
Claim 13 of 15/859,578
The non-transitory computer readable medium of claim 11, 
wherein classifying each of the items of content comprises appending a signal to each of the items of content responsive to the classification of each of the items of content, wherein each content anchor corresponds to one of the signals appended to each of the items of content, and appending -6-YOR920161594US1 (150-463) Confirmation No. 8143 the classification signal to the bundle of classified content comprises aggregating the signals appended to each of the items of content.
The method of claim 1, 

wherein classifying each of the items of content comprises appending a signal to each of the items of content responsive to the classification of each of the items of content, wherein each content anchor corresponds to one of the signals appended to each of the items of content, and appending -6-YOR920161594US1 (150-463) Confirmation No. 8143 the classification signal to the bundle of classified content comprises aggregating the signals appended to each of the items of content.

Claim 30 of Instant Application
Claim 14 of 15/859,578
The non-transitory computer readable medium of claim 12, wherein the method further comprises: storing each content anchor in association with at least one corresponding feature vector and classification rating.
The method of claim 6, 

further comprises: storing each content anchor in association with at least one corresponding feature vector and classification rating.
Claim 17 of Instant Application
Claims 1 of 15/859,578
An apparatus comprising: a memory storing computer executable instructions; and at least one processor, coupled in communication with the memory, and configured by the computer executable instructions to facilitate a method comprising: 

receiving bundled audiovisual content; 

disaggregating the bundled content into items of content;

identifying a ratings jurisdiction and regime for the bundled content; 

accessing a knowledge base for a trained model according to the ratings jurisdiction and regime; 

extracting at least one semantic from at least one feature vector of each of the items of content;

classifying each of the items of content by applying classification rules of the trained model to at least one semantic of each of the items of content; 

aggregating the items of content into a bundle of classified content;

appending a classification signal to the bundle of classified content responsive to the classifications of the items of content; 

presenting the bundle of classified content to a user with a plurality of content anchors, each content anchor of the plurality of content anchors comprising of a temporal segment and spatial coordinates of an image region that provided the feature vector that caused the classification rules to produce the classification of one of the items of content;

receiving from the user a classification feedback of at least one of fragments of the bundled content that caused the classification rules to produce the classification of one of the items of content;

generating an updated trained model by updating the trained model responsive to the fragment of the content and the classification feedback;

applying the updated trained model, updated response to the fragment of the content and the classification feedback to a plurality of programs;

receiving a search request from the user, the search request causing a search of the plurality of programs for the classification signal; and 

returning, to the user, a listing of programs appended with the classification signal, wherein the plurality of programs are filtered to determine the listing of programs, using the search request for the classification signal.
A method comprising:







receiving bundled audiovisual content; 

disaggregating the bundled content into items of content;

identifying a ratings jurisdiction and regime for the bundled content; 

accessing a knowledge base for a trained model according to the ratings jurisdiction and regime; 

extracting at least one semantic from at least one feature vector of each of the items of content;

classifying each of the items of content by applying classification rules of the trained model to at least one semantic of each of the items of content; 

aggregating the items of content into a bundle of classified content;

appending a classification signal to the bundle of classified content responsive to the classifications of the items of content; 

presenting the bundle of classified content to a user with a plurality of content anchors, each content anchor of the plurality of content anchors comprising of a temporal segment and spatial coordinates of an image region that provided the feature vector that caused the classification rules to produce the classification of one of the items of content;

receiving from the user a classification feedback of at least one of fragments of the bundled content that caused the classification rules to produce the classification of one of the items of content;

generating an updated trained model by updating the trained model responsive to the fragment of the content and the classification feedback;

applying the updated trained model, updated response to the fragment of the content and the classification feedback to a plurality of programs;

receiving a search request from the user, the search request causing a search of the plurality of programs for the classification signal; and 

returning, to the user, a listing of programs appended with the classification signal, wherein the plurality of programs are filtered to determine the listing of programs, using the search request for the classification signal.

Claim 18 of Instant Application
Claim 6 of 15/859,578
The apparatus of Claim 17 wherein the method further comprises: 

receiving classification ratings of content samples that include scenes and snippets of media; and
training the classification rules on the content samples and the classification ratings of the content samples.
The method of Claim 1, further comprising:


receiving classification ratings of content samples that includes scenes and snippets of media; and
training the classification rules of the trained model on semantics of the content samples and the classification ratings of the content samples.
Claim 20 of Instant Application
Claim 8 of 15/859,578
The apparatus of Claim 18 wherein the method further comprises 
training the classification rules on feature vectors of the content samples.

The method of Claim 6 wherein 

training the classification rules includes training the classification rules on feature vectors.
Claim 25 of Instant Application
Claim 11 of 15/859,578
The non-transitory computer readable medium of claim 17 
wherein each of the feature vectors represents a respective one of the items of content by one or more features including frequency, timber, beats, spectrum, pixel intensity, color components, gradient magnitude, and gradient direction.
The method of Claim 1, 

wherein each of the feature vectors represents a respective one of the items of content by one or more features including frequency, timber, beats, spectrum, pixel intensity, color components, gradient magnitude, and gradient direction.

Claim 28 of Instant Application
Claim 12 of 15/859,578
The apparatus of claim 17, 
wherein receiving, from the user, the classification feedback of at least one of the fragments of the bundled content that caused the classification rules to produce the classification of one of the items of content comprises: receiving an acceptance of a first classification of a respective first one of the fragments; and receiving a rejection of a second classification of a respective second one of the fragments, wherein the updating of the trained model is responsive to the classification feedback comprising the acceptance and the rejection of the classifications of the respective fragments of the content. 
The method of claim 1, 
wherein receiving, from the user, the classification feedback of at least one of the fragments of the bundled content that caused the classification rules to produce the classification of one of the items of content comprises: receiving an acceptance of a first classification of a respective first one of the fragments; and receiving a rejection of a second classification of a respective second one of the fragments, wherein the updating of the trained model is responsive to the classification feedback comprising the acceptance and the rejection of the classifications of the respective fragments of the content. 

Claim 29 of Instant Application
Claim 13 of 15/859,578
The apparatus of claim 17, 
wherein classifying each of the items of content comprises appending a signal to each of the items of content responsive to the classification of each of the items of content, wherein each content anchor corresponds to one of the signals appended to each of the items of content, and appending -6-YOR920161594US1 (150-463) Confirmation No. 8143 the classification signal to the bundle of classified content comprises aggregating the signals appended to each of the items of content.
The method of claim 1, 
wherein classifying each of the items of content comprises appending a signal to each of the items of content responsive to the classification of each of the items of content, wherein each content anchor corresponds to one of the signals appended to each of the items of content, and appending -6-YOR920161594US1 (150-463) Confirmation No. 8143 the classification signal to the bundle of classified content comprises aggregating the signals appended to each of the items of content.
Claim 31 of Instant Application
Claim 14 of 15/859,578
The apparatus of claim 18, wherein the method further comprises: storing each content anchor in association with at least one corresponding feature vector and classification rating.
The method of claim 6, 
further comprises: storing each content anchor in association with at least one corresponding feature vector and classification rating.


Regarding instant application claims 11, 16, and 17, co-pending application ‘578’s claims 1 and 10 substantially teach “bundled” due to ‘578’s claim 1 limitation “aggregating the items of content into a bundle of classified content”, thus rendering it obvious that the “items of content (‘578’s claims 1 and 10)” are also “bundled”. Nonetheless, Rubia teaches “bundled” (Examiner note: applicant’s spec paragraphs 0005, 0048-0052 show the bundled content being “grouped sets of media” where an example is shown to be video/image frames and audio.
Rubia, paragraphs 0076, 0235-0238, 0241-0243, and Figs. 22-23 teach “split[ting] the content into blocks”, being “multimedia content (bundled)”, and, once the blocks are classified, combining the blocks of content and their classification results (bundled)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Rubia’s teachings of utilizing trained classifiers for multimedia flagging objectionable content in a jurisdiction into co-pending application ‘578’s teaching of training models to classify content according to a jurisdiction and regime in order to more efficiently classify multiple formats of marked/flagged content (Rubia, paragraphs 0076, 0235-0238, 0241-0243, and Figs. 22-23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-20, 22, 24, and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ariño de la Rubia (US Pub 20160162576) hereinafter Rubia, in view of Yang (US Pub 20180359477), in view of Dimitrova et al (US Pub 20020147782) hereinafter Dimitrova.
Regarding claims 11 and 17, Rubia teaches a non-transitory computer readable medium embodying computer executable instructions which when executed by a computer cause the computer to implement the method of (paragraphs 0061-0072 and Fig. 2 teach non-transitory computer readable storage media storing instructions of the disclosed invention for execution on a computer or processor), and an apparatus comprising: a memory storing computer executable instructions; and at least one processor, coupled in communication with the memory, and configured by the computer executable instructions to facilitate a method comprising (paragraphs 0061-0072 and Fig. 2 teach a memory in connection with (coupled) to a processor, that stores instructions of the disclosed invention (method) for execution on a computing device or processor):
receiving bundled audiovisual content (Examiner note: applicant’s spec paragraphs 0005, 0048-0052 show the bundled content being “grouped sets of media” where an example is shown to be video/image frames and audio.
Rubia, paragraphs 0076, 0083, 0112, and Figs. 3 and 12 teach “content is retrieved (receiving bundled…content)”, where the content can be “text, images, video (bundled audiovisual), audio, or any combination thereof (e.g. multimedia content) (bundled audiovisual)”. Further paragraph 0241 and Fig. 23 teach “the content is received”); 
disaggregating the bundled content into items of content (paragraphs 0076, 0103, 0166, 0175, and Figs. 10-11 teach detecting specific words in text/audio, such as “stopwords” through “dividing the content into segments”, where the content can be “text, images, video (bundled), audio, or any combination thereof (e.g. multimedia content) (bundled)”. Paragraphs 0236-0237, 0240-0241, and Fig. 23 further teach the content being “split into blocks”.);
identifying a ratings jurisdiction and regime for the bundled content (paragraphs 0002, 0006, 0076, 0097, and 0209 teach “determining (identifying) a jurisdiction that is relevant to the content”, such as “countries, states, etc.” and/or “geographical region”, and appropriate “classification system” such as “BISAC (regime)” and/or “Dewy Decimal Classification (regime)” systems.); 
accessing a knowledge base for a trained model according to the ratings jurisdiction and regime (paragraphs 0076, 0180-0184, and Figs. 5 and 12 teach selecting the stored classifiers based on the jurisdiction and classification system (accessing a knowledge base for a trained models according to the ratings jurisdiction and regime), and paragraphs 0006, 0078-0079, 0083, and Fig. 3 alternatively teach that classifiers are trained or further updated on specific jurisdiction classified corpus examples (accessing a knowledge base for a trained models according to the ratings jurisdiction and regime)); 
extracting at least one semantic from at least one feature vector of each of the items of content (paragraphs 0005-0008, 0087, 0166, 0173-0175, 0224, and Figs. 10-11 teach “dividing the content into segments (items of content)”, extracting features (feature vectors) from the segments (items of content), and determining similarity levels to other corpus examples such as LSA (extracted semantics). Further, paragraphs 0007 and 0010 teach “analyz[ing] the extracted features (feature vectors of each of the items of content) using the detailed classifier to determine a second level of similarity between the content and the examples of objectionable content (extracted semantics)”);
classifying each of the items of content by applying classification rules of the trained model to at least one semantic of each of the items of content, wherein each of the semantics represents a respective one of the items of content (paragraphs 0007, 0010, 0087, 0166, 0175, 0224, and Figs. 10-11 teach “dividing the content into segments (each of the items of content)”, extracting features from the segments (each of the items of content), determining similarity levels to other corpus examples such as LSA (semantics), and testing (applying) the trained classifier (classification rules of the trained model) on the content, and further paragraphs 0007, 0010, 0087-0088, 0110-0112, 0127, 0145, and 0224 teach the classifiers using “rules (applying classification rules of the trained model)” learned from the specific jurisdictions to classify the extracted features (each of the items of content) with determined similarity levels (semantics) of the content (each of the items of content));  
aggregating the items of content into a bundle of classified content (paragraphs 0235-0238, 0241-0243, and Figs. 22-23 teach “split[ting] the content into blocks” and, once the blocks are classified, combining the blocks of content and their classification results (aggregating the items of content into a bundle of classified content));
appending a classification signal to the bundle of classified content responsive to the classifications of the items of content (Examiner note: applicant’s spec paragraph 0057 and Fig. 7 show a single “appended signal 704” for the whole “content 299”, acting as an indicator in order to block classified content over a threshold. 
Rubia, paragraphs 0085, 0090, 0094, 0185-0187, and Figs. 3 and 12 teach “content is flagged (appending a classification signal to the bundle of classified content)” as objectionable (classification) from the classifiers (responsive to the classification of the items content) and sent for “manual review”. Further paragraphs 0193, 0201, 0235-0238, and Fig. 14 teach “dividing the content into blocks and classifying each individual block” as objectionable or not, then combining the blocks of content wherein “the content as a whole is classified as objectionable” from the individual classifications (appending a classification signal to the bundle of classified content responsive to the classifications of the items of content).); 
presenting the bundle of classified content to a user with a plurality of content anchors,  (Examiner note: Applicant’s Spec paragraph 0052 states “content anchors…represent…spatial coordinates (e.g., image regions, paragraph number of a text document, etc.)”
Rubia, paragraphs 0194, 0224-0227, 0232, 0241, and Fig. 21 teach classified content is “presented to a human operator for manual review” (presenting the bundle of classified content to a user), wherein the content is divided into blocks that “may be associated with a paragraph, a page, or a particular number of words (with a plurality of content anchors)” and classified as objectionable or not by a trained “detailed classifier” utilizing “rules”. Further the presented, classified content includes “masked/annotated (content anchors) content 972 may include content that has been masked to obscure the portions of the content that are identified as obscene as well as annotated to identify the portions of the content that have been flagged for review by a human operator”; these “masked/annotated content” can include “a single word” or “a larger portion of the content 970”);
receiving, from the user, a classification feedback of at least one of the fragments of the bundled content that caused the classification rules to produce the classification of one of the items of content (paragraphs 0088-0094, 0227, 0232-0234, and Figs. 3 and 21 teach an operator reviewing “a portion of the content” that has been “masked/annotated” (at least one of the fragments of), as mapped above, that can be multiple portions sent to the operator (the bundle of classified content) and has been classified as objectionable by a trained “detailed classifier” utilizing “rules” (that caused the classification rules to produce the classification of one of the items of content), to determine if the “masked/annotated” content portion(s) (at least one of the fragments of the bundled content) is/are objectionable or not and in which jurisdictions, and upon receiving the operator’s review (receiving, from the user, a classification feedback), flagging/tagging the content as objectionable); and 
generating an updated trained model by updating the trained model responsive to the fragment of the content and the classification feedback (paragraphs 0091-0094, 0227, and Fig. 3 teach storing the operator reviewed “masked/annotated” content (fragment of the content) in the “content library” as objectionable (and the classification feedback), that paragraphs 0079, 0247-0248 and Fig. 25 teach is used to (responsive to) train/generate the classifiers (generating an updated trained model by updating the trained model));
applying the updated trained model, to a plurality of programs (paragraphs 0083, 0091-0094, 0227, and Fig. 3 teach storing the operator reviewed “masked/annotated” content in the “content library” as objectionable and trained classifiers (the updated trained model), that paragraphs 0076, 0079, 0083, 0180-0184, 0247-0248 and Fig. 25 teach are used (applying) to further train/generate classifiers (to a plurality of programs). Paragraphs 0097 and 0111 further teach the algorithm classifiers are code and included as “program data” (plurality of programs).);



However Rubia does not explicitly teach each content anchor of the plurality of content anchors comprising of a temporal segment and spatial coordinates of an image region that provided the feature vector that caused the classification rules to produce the classification of one of the items of content, receiving a search request from the user, the search request causing a search of the plurality of programs for the classification signal; and returning, to the user, a listing of programs appended with the classification signal, wherein the plurality of programs are filtered to determine the listing of programs, using the search request for the classification signal.
Yang teaches receiving a search request from the user, the search request causing a search of the plurality of programs for the classification signal (paragraph 0046 teaches “the request component can receive a request (a search request) for a version of a video (program) that is available in one of at least two rating formats (of the plurality of programs for the signal)” and “[i]n order to indicate a desired rating format for the video (the search request causing a search of the plurality of programs for the classification signal), a user may directly provide the actual rating format desired [to a request component] (receiving a search request from the user), such that a request may comprise of ‘provide me with movie, Sunny Day in Cleveland, in the PG rated version (the search request causing a search of the plurality of programs for the classification signal).’”); and 
returning, to the user, a listing of programs appended with the classification signal, wherein the plurality of programs are filtered to determine the listing of programs, using the search request for the classification signal (paragraphs 0045-0046 and 0061 teach a “request component” receiving a client’s request for a video in a specific rating format as mapped above, retrieving the proper segments (a listing of all instances of programs appended with the classification signal) of the video according to the requested rating (wherein the plurality of programs are filtered to determine the listing of programs, using the search request for the classification signal) of all the segments, the segments combined, and presenting the combined segments to the client (returning, to the user). Paragraph 0034 further teaches “[a] client device can include any suitable computing device associated with a user and configured to interact with or receive media content”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Yang’s teachings of creating multiple rating versions of video segments and returning specific rated video segments according to a user’s request into Rubia’s teaching of utilizing trained classifiers for multimedia flagging objectionable content in a jurisdiction in order to provide appropriately rated versions of a video to a specific user and/or user request (Yang, paragraph 0046 and Fig. 5).
However Yang does not explicitly teach each content anchor of the plurality of content anchors comprising of a temporal segment and spatial coordinates of an image region that provided the feature vector that caused the classification rules to produce the classification of one of the items of content.
Dimitrova teaches each content anchor of the plurality of content anchors comprising a temporal segment and spatial coordinates of an image region that provided the feature vector that caused the classification rules to produce the classification of one of the items of content (Examiner note: Specification, paragraph 0052 states “content anchors, which represent temporal segments (e.g., time intervals of a video or audio) or spatial coordinates (e.g., image regions, paragraph number of a text document, etc.)”. Thus, it is interpreted by the Examiner that the anchor’s comprised “temporal segment and spatial coordinates of an image region” are representative when presented to the user as claimed.
Dimitrova, paragraphs 0041-0042 and 0046-0047 teach learning and classification modules using algorithms to learn the features extracted from the video image content (of an image region that provided the feature vector) and classifying them as “sensitive” (that caused the classification rules to produce the classification of one of the items of content). Paragraphs 0016, 0050, 0055, and 0057 further teach the classified video image features (of an image region) are passed to a “filtering module” that “can mask or blur out that particular portion” (each content anchor…comprising a temporal segment and spatial coordinates) of the video image (image region) that was deemed “sensitive”, and the masked/blurred video image is presented to a user within the original video “masking portions of the video or audio content, e.g. blurring a naked body or garbling profanity” (a temporal segment and spatial coordinates). In other words, the blurred portion of the classified video image is presented to the user and thus the content is presented to the user with representative content anchors in place as required by the claim language.).
Further, Rubia at least implies appending a classification signal to the bundle of classified content responsive to the classifications of the items of content (see mapping above), however Dimitrova teaches appending a classification signal to the bundle of classified content responsive to the classifications of the items of content (paragraphs 0041-0042 and 0046-0047 teach learning and classification modules using algorithms to learn the features extracted from the video image content (items of content) and classifying them as “sensitive” (classifications of the items of content). Paragraphs 0016, 0050, 0055, and 0057 further teach the classified video image features (bundle of classified content) are passed (responsive to the classifications) to a “filtering module” that “can mask or blur out that particular portion” (appending a classification signal) of the video image (image region) that was deemed “sensitive”, and the masked/blurred video image is presented to a user within the original video “masking portions of the video or audio content, e.g. blurring a naked body or garbling profanity” (appending a classification signal).).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify utilizing trained classifiers for multimedia flagging objectionable content in a jurisdiction, as taught by Rubia as modified by creating multiple rating versions of video segments and returning specific rated video segments according to a user’s request as taught by Yang, to include sensitive video segment content labeling and blurring as taught by Dimitrova in order to detect specific video scenes sensitive to viewers (Dimitrova, paragraphs 0016, 0025, and  0055-0056).

Regarding claims 12 and 18, the combination of Rubia, Yang, and Dimitrova teach all the claim limitations of claims 11 and 17 above; and further teach the method further comprises: 
receiving classification ratings of content samples that include scenes and snippets of media (paragraphs 0006, 0078-0079, 0083, 0086-0088, 0110-0112, 0127, 0145, 0166, 0224, and Figs. 3, 5, and 11 teach accessing specific jurisdiction classified corpus of examples (content samples) in order to learn/train/update classifiers, wherein the content (content samples) “may include shorter…video (scenes and snippets of media)” or textual “segments (snippets of media)”. The received examples are labeled (classification ratings) content (content samples), portions of content (content samples), and features of content (content samples) in the “content library” or “corpuses”);
training the classification rules on the content samples and the classification ratings of the content samples (Examiner note: applicant’s spec paragraph 0047, 0050 and 0054 show the classification rules can relate to a regime or country/jurisdiction.
Rubia, paragraphs 0006, 0078-0079, 0083, 0086-0088, 0110-0112, 0127, 0145, 224, and Figs. 3, 5, and 11 teach classifiers using “rules (classification rules of the trained model)” that are learned/trained/updated (trained) from specific jurisdictions classified corpus examples, that can be stored as labeled (classification ratings) content, portions of content, and features of content (content samples) in the “content library” or “corpuses”).
Rubia at least implies receiving classification ratings of content samples that include scenes and snippets of media, however Yang teaches receiving classification ratings of content samples that include scenes and snippets of media (paragraph 0032 and Fig. 1 teach a “rating component 110 further receives user designated rating information (receiving classification ratings) for respective segments (scenes and snippets of media) of the video file (of content samples that include scenes and snippets of media)”. Further, paragraph 0052 and Fig. 5 teach a “video file 510 (content) comprising video segments 1-18 (content samples that include scenes and snippets of media)”, where a single segment (content samples that include scenes and snippets of media) has different versions of “substantially the same content which has been edited to add, remove, or modify the characteristics of the content responsible for a rating”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify utilizing trained classifiers for multimedia flagging objectionable content in a jurisdiction, as taught by Rubia as modified by creating multiple rating versions of video segments and returning specific rated video segments according to a user’s request as taught by Yang, as modified by sensitive video segment content labeling and blurring as taught by Dimitrova, to include “receiv[ing] user designated rating information for respective segments of the video file” as taught by Yang in order to increase accuracy of video segment ratings according to a user (Yang, paragraphs 0032 and 0043).

Regarding claims 13 and 19, the combination of Rubia, Yang, and Dimitrova teach all the claim limitations of claims 12 and 18 above; and further teach training the classification rules on extracted semantics of the content samples (Examiner note: applicant’s spec paragraph 0049 defines “semantics” to mean the “higher-level meaning that is inferred from the feature vector”.
Rubia, abstract, paragraphs 0005-0008, 0087, 0166, 0173-0175, 0224, and Figs. 10-11 teach “dividing the content into segments (content samples)”, extracting features from the segments (content samples) with determined similarity levels to other corpus examples such as LSA (extracted semantics), training the trained classifier (classification rules of the trained model) on the features, and then testing the trained classifier on the content, and further paragraphs 0088, 0110-0112, 0127, 0145, and 224 teach the classifiers using “rules (classification rules of the trained model)” learned from the specific jurisdictions to classify (training/testing) the extracted features with determined similarity levels to other corpus examples such as LSA (extracted semantics) the content (content samples)).

Regarding claims 14 and 20, the combination of Rubia, Yang, and Dimitrova teach all the claim limitations of claims 12 and 18 above; and further teach training the classification rules on feature vectors of the content samples (Rubia, paragraphs 0166, 0175, 0224, and Figs. 10-11 teach “dividing the content into segments (content samples)” and then extracting features (feature vectors) from the segments (content samples), training the trained classifier (classification rules of the trained model) on the features, and then testing the trained classifier on the content, and further paragraphs 0088, 0110-0112, 0127, 0145, and 224 teach the classifiers using “rules (classification rules of the trained model)” learned from the specific jurisdictions to classify (training/testing) the extracted features (feature vectors) the content (content samples)).

Regarding claim 15, the combination of Rubia, Yang, and Dimitrova teach all the claim limitations of claim 11 above; and further teach the knowledge base includes content samples (Rubia, paragraphs 0079-0082, 0091-0094, 0227, 0247-0248, and Figs. 3, 11, and 25 teach storing labeled content, portions of content, and features of content (includes content samples) in the “content library” (knowledge base) or “corpuses” (knowledge base) as objectionable).

Regarding claim 16, the combination of Rubia, Yang, and Dimitrova teach all the claim limitations of claim 15 above; and further teach the method further comprises: 
extracting semantics from feature vectors from the bundled content and obtaining ratings, feature vectors, and semantics of the content samples (Rubia, paragraphs 0007-0010, 0087-0088, 0110-0112, 0127, 0140, 0145, 0166, 0175, 0224-0225, and Figs. 10-11 teach “dividing the content into segments (items of content/content samples)”, extracting features (feature vectors) from the segments (items of content/content samples), determining feature similarity levels to other corpus examples such as LSA (extracted semantics from feature vectors), and further classifying/labeling the features as objectionable or not, thus resulting (obtaining) in classified feature vectors (ratings feature vectors)); and 
training the classification rules of the trained model on the ratings, feature vectors, and semantics of the content samples (Rubia, paragraphs 0006-0007, 0010, 0078-0079, 0083, 0086-0088, 0110-0112, 0127, 0145, 0224, and Figs. 3, 5, and 11 teach trained classifiers (trained model) using “rules” that are learned/trained/updated (training the classification rules) from specific jurisdictions classified corpus examples (content samples), that can be stored as labeled (ratings) content, portions of content, and features of content (feature vectors) with determined feature similarity levels to other corpus examples such as LSA (semantics of the content samples) in the “content library” or “corpuses”).

Regarding claims 22 and 24, the combination of Rubia, Yang, and Dimitrova teach all the claim limitations of claims 11 and 17 above; and further teach the classification feedback comprises a content sample from the bundle of classified content and a classification rating of the content sample (Rubia, paragraphs 0091-0094, 0227, and Fig. 3 teach an operator reviewing “a portion of the content”, that can be multiple portions sent to the operator (bundle of classified content), to determine if the content portion(s) (content samples) is/are objectionable or not and in which jurisdictions (rating), and upon receiving the operator’s review (receiving a classification feedback), flagging/tagging the content as objectionable).

Regarding claims 26 and 28, the combination of Rubia, Yang, and Dimitrova teach all the claim limitations of claims 11 and 17 above; and further teach wherein receiving, from the user, the classification feedback of at least one of the fragments of the bundled content that caused the classification rules to produce the classification of one of the items of content comprises: 
receiving an acceptance of a first classification of a respective first one of the fragments (Rubia, paragraphs 0088-0094, 0227, 0232-0234, and Figs. 3 and 21 teach an operator reviewing “portions” of content that has been “masked/annotated” as mapped above, wherein when the classifiers mark the “portions” of content as objectionable and send for “manual review”, the operator then marks certain “portions” (of a respective first one of the fragments) of “the content as objectionable” for certain “jurisdictions” (receiving an acceptance of a first classification)); and 
receiving a rejection of a second classification of a respective second one of the fragments (Rubia, paragraphs 0088-0094, 0227, 0232-0234, and Figs. 3 and 21 teach an operator reviewing “portions” of content that has been “masked/annotated” as mapped above, wherein when the classifiers mark the “portions” of content as objectionable and send for “manual review”, the operator then marks certain “portions” (of a respective second one of the fragments) of “the content as not objectionable” for certain “jurisdictions” (receiving a rejection of a second classification)), 
wherein the updating of the trained model is responsive to the classification feedback comprising the acceptance and the rejection of the classifications of the respective fragments of the content (Rubia, paragraphs 0091-0094, 0227, 0232-0234, and Figs. 3 and 21 teach storing the operator reviewed “masked/annotated” portions of content as mapped above (comprising the acceptance and the rejection of the classifications of the respective fragments of the content) in the “content library” as objectionable (and the classification feedback), that paragraphs 0079, 0247-0248 and Fig. 25 teach is used to (responsive to) train/generate the classifier (updating the trained model)).

Regarding claims 27 and 29, the combination of Rubia, Yang, and Dimitrova teach all the claim limitations of claims 11 and 17 above; and further teach wherein classifying each of the items of content comprises appending a signal to each of the items of content responsive to the classification of each of the items of content (Examiner note: applicant’s spec paragraph 0057 and Fig. 7 show a single “appended signal 704” for the whole “content 299”, acting as an indicator in order to block classified content over a threshold. 
Rubia, paragraphs 0085, 0090, 0094, 0185-0187, and Figs. 3 and 12 teach “content is flagged (appending a signal to each of the items of content)” as objectionable from the classifiers (responsive to the classification of the items content/ wherein classifying each of the items of content comprises) and sent for “manual review”. Further paragraphs 0193 and Fig. 14 teach “dividing the content into blocks and classifying each individual block” as objectionable or not (appending a signal to each of the items of content responsive to the classification of the items content).), wherein each content anchor corresponds to one of the signals appended to each of the items of content (Rubia, paragraphs 0194, 0224-0227, 0232, 0241, and Fig. 21  teach content is divided into blocks that “may be associated with a paragraph, a page, or a particular number of words” (anchors) and “presented to a human operator for manual review” after being classified as objectionable, wherein the presented, classified content blocks include “masked/annotated (anchors) content 972 may include content that has been masked to obscure the portions of the content that are identified as obscene (wherein each content anchor corresponds to one of the signals appended to each of the items of content) as well as annotated to identify the portions of the content (wherein each content anchor corresponds to one of the signals appended to each of the items of content) that have been flagged for review by a human operator”; these “masked/annotated content” can include “a single word” or “a larger portion of the content 970” (wherein each content anchor corresponds to one of the signals appended to each of the items of content)), and appending the classification signal to the bundle of classified content comprises aggregating the signals appended to each of the items of content (Rubia, paragraphs 0085, 0090, 0094, 0185-0187, and Figs. 3 and 12 teach “content is flagged (appending the classification signal to the bundle of classified content)” as objectionable (classification) from the classifiers (responsive to the classification of the items content) and sent for “manual review”. Further paragraphs 0193, 0201, 0235-0238, and Fig. 14 teach “dividing the content into blocks and classifying each individual block” as objectionable or not, then combining the blocks of content wherein “the content as a whole is classified as objectionable” from the individual classifications (comprises aggregating the signals appended to each of the items of content).).

Regarding claims 30 and 31, the combination of Rubia, Yang, and Dimitrova teach all the claim limitations of claims 12 and 18 above; and further teach wherein the method further comprises: storing each content anchor in association with at least one corresponding feature vector and classification rating (Examiner note: Specification, paragraph 0052 states “content anchors, which represent temporal segments (e.g., time intervals of a video or audio) or spatial coordinates (e.g., image regions, paragraph number of a text document, etc.)”. Thus, it is interpreted by the Examiner that the anchor’s comprised “temporal segment and spatial coordinates of an image region” are representative when presented to the user as claimed.
Dimitrova, paragraphs 0016, 0041-0042, 0046-0050, 0052, and 0055-0057 teach using algorithms to learn the features extracted from the video image content (in association with at least one corresponding feature vector) and classifying them as “sensitive” (and classification rating), where the “results of the learning module 180 and classification module 190 are stored in local memory” (alternative storing each content anchor); and further “mask or blur” the classified video image portion passed to “memory” (storing each content anchor in association with at least one corresponding feature vector and classification rating)).

Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ariño de la Rubia (US Pub 20160162576) hereinafter Rubia, in view of Yang (US Pub 20180359477), in view of Dimitrova et al (US Pub 20020147782) hereinafter Dimitrova, and further in view of Normile et al (US Patent 5872865) hereinafter Normile.
Regarding claims 23 and 25, the combination of Rubia, Yang, and Dimitrova teach all the claim limitations of claims 11 and 17 above; and further teach each of the feature vectors represents a respective one of the items of content by one or more features including frequency, timber, beats, spectrum, pixel intensity, color components, gradient magnitude, and gradient direction (Rubia, paragraphs 0005, 0166, 0172, 0203-0204, 0224-0225, and Figs. 10-11 teach “dividing the content into segments (items of content)” and then extracting features (feature vectors) from the segments (items of content), where the features are associated with (represent) specific parts of the content (respective one of the items of content), and further features can be, as taught in paragraphs 0076, 0151, and 0197, sound waveforms, frequency of term/phrase usage, and/or “standard resolution (pixel intensity), color space (color components), and format.”).
Rubia at least implies each of the feature vectors represents a respective one of the items of content by one or more features including frequency, timber, beats, spectrum, pixel intensity, color components, gradient magnitude, and gradient direction (see mapping above), however Normile teaches each of the feature vectors represents a respective one of the items of content by one or more features including frequency, timber, beats, spectrum, pixel intensity, color components, gradient magnitude, and gradient direction (abstract, Col. 3, line 48-Col. 4, line 21, and Col. 10, lines 24-31 teach a video sequence’s (items of content) extracted eigenvectors representing (each of the feature vectors represents a respective one of the items of content by one or more features) “color (color components), texture, motion, luminance, and the like, or by a generalized pixel decomposition”, and “particular textures, colors (color components), gradients (gradient magnitude/direction), any defined region of pixels (pixel intensity), and the like, or combination thereof”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify utilizing trained classifiers for multimedia flagging objectionable content in a jurisdiction, as taught by Rubia as modified by creating multiple rating versions of video segments and returning specific rated video segments according to a user’s request as taught by Yang, as further modified by sensitive video segment content labeling and blurring as taught by Dimitrova, to include representative eigenvector extracted from video sequences as taught by Normile in order to optimize video processing through eigenvector representing specific aspects of a video/image (Normile, abstract, Col. 3, line 48-Col. 4, line 21, and Col. 10, lines 24-31).

Prior Art
34.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guo et al (“A User-selectable Obscuration Framework to Censor Digital Videos for Children and Adolescents”, 2013) teaches extracting features from videos and using algorithms for censoring specific classified portions of the videos.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123